Citation Nr: 0728636	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction.

2.  Entitlement to an increased rating for burn scars of the 
back and arms, currently rated noncompensably.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to March 
1970.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  

The Board notes that at the March 2007 hearing the veteran 
described some residual problems with urination in connection 
with his prostate cancer surgery.  This is referred to the RO 
for appropriate action.  Also at the March 2007 hearing and 
in the May 2005 VA examination report, the issue of a scar on 
the veteran's left ear is raised.  This too is referred to 
the RO for appropriate action.

At the March 2007 hearing before the undersigned judge, the 
veteran and his representative withdrew the veteran's claim 
for service connection for hypertension.  The veteran and his 
representative also submitted a written statement withdrawing 
the issue that day.  Accordingly, this issue will not be 
addressed by the Board and is considered to be properly 
withdrawn in accord with 38 C.F.R. § 20.204.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before these claims may 
be decided.  At the March 2007 hearing the veteran contended 
his conditions have worsened since the last VA examination, 
and also requested new examinations due to insufficiencies in 
the last VA examination.  The Board agrees.

With regard to the veteran's claim regarding erectile 
dysfunction, a more comprehensive finding must be made as to 
whether the veteran suffers from any penile deformity 
following his prostate cancer surgery.  At the hearing, the 
veteran and his spouse provided a detailed description of 
this deformity.  The Board finds this testimony credible and 
also finds the veteran and his spouse capable of describing 
this symptomatology.  

In contrast, the May 2005 VA examination report contains a 
statement that "[p]hallus is normal."  However, the 
examiner did not describe in what way the phallus is normal, 
and did not appear to undertake a thorough analysis in this 
regard.  For example, the examiner may have made this 
conclusory statement based upon whether the phallus is 
functional, for instance, without regard to other 
symptomatology.  As such and because the veteran's 
contentions are contrary to the May 2005 VA examination 
report, the Board finds that an additional examination is 
necessary to properly decide this claim.

With regard to the veteran's claim regarding the burn scars 
to his back and arms, a VA examination is also necessary to 
assess the current level of severity of this disability.  At 
the hearing, the veteran's representative argued that the May 
2005 VA examination report did not provide dimensions for all 
of the veteran's scars, to include those on his arms.  The 
Board agrees and finds that these measurements are necessary 
to properly rate the veteran for this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his erectile 
dysfunction.  The examiner should 
specifically and thoroughly discuss 
whether the veteran's disability is 
accompanied by any deformity of the 
penis.  The examiner should also identify 
and completely describe all other current 
symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes, including, but not 
limited to, diagnostic code 7522.  The 
pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

2.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his burn scars to the 
back and arms.  The examiner should 
specifically discuss the measurements of 
any and all scars.  The examiner should 
identify and completely describe any 
other current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes, including, but not 
limited to, diagnostic codes 7800-7805.  
The pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

After all of the above actions have been completed, 
readjudicate the veteran's claims.  If the claims remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



